Citation Nr: 1828698	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  09-37 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include due to exposure to herbicides.

2. Entitlement to service connection for right lower peripheral neuropathy, as secondary to diabetes mellitus, type II.

3. Entitlement to service connection for left lower peripheral neuropathy, as secondary to diabetes mellitus, type II.

4. Entitlement to service connection for right upper peripheral neuropathy, as secondary to diabetes mellitus, type II.

5. Entitlement to service connection for left upper peripheral neuropathy, as secondary to diabetes mellitus, type II.

6. Entitlement to service connection for chronic cellulitis with venous stasis, as secondary to diabetes mellitus, type II.

ORDER

Entitlement to service connection for diabetes mellitus, type II, to include due to exposure to herbicides is denied.

Entitlement to service connection for right lower peripheral neuropathy, as secondary to diabetes mellitus, type II is denied.

Entitlement to service connection for left lower peripheral neuropathy, as secondary to diabetes mellitus, type II is denied.

Entitlement to service connection for right upper peripheral neuropathy, as secondary to diabetes mellitus, type II is denied.

Entitlement to service connection for left upper peripheral neuropathy, as secondary to diabetes mellitus, type II is denied.

Entitlement to service connection for chronic cellulitis with venous stasis, as secondary to diabetes mellitus, type II is denied.


FINDINGS OF FACT

1. The preponderance of the evidence reflects that Veteran does not have diabetes mellitus, type II, etiologically related to his active military service or service connected disability.

2. The preponderance of the evidence reflects that Veteran does not have right lower peripheral neuropathy etiologically related to his active military service or service connected disability.

3. The preponderance of the evidence reflects that Veteran does not have left lower peripheral neuropathy etiologically related to his active military service or service connected disability.

4. The preponderance of the evidence reflects that Veteran does not have right upper peripheral neuropathy etiologically related to his active military service or service connected disability.

5. The preponderance of the evidence reflects that Veteran does not have left upper peripheral neuropathy etiologically related to his active military service or service connected disability.

6. The preponderance of the evidence reflects that Veteran does not have chronic cellulitis with venous stasis etiologically related to his active military service or service connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus, type II, have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307 (2017).

2. The criteria for service connection for right lower peripheral neuropathy have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.310 (2017).

3. The criteria for service connection for left lower peripheral neuropathy have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.310 (2017).

4. The criteria for service connection for right upper peripheral neuropathy have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.310 (2017).

5. The criteria for service connection for left upper peripheral neuropathy have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.310 (2017).

6. The criteria for service connection for chronic cellulitis with venous stasis have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from November 1948 to May 1952. He received the Combat Infantry Badge and Korean Service Medal with five bronze stars. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In October 2014, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

 The issues were remanded by the Board in December 2014 and again in July 2017 for further development.

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


Entitlement to service connection for diabetes mellitus, type II, to include due to exposure to herbicides

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372  Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b). For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303 (b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id. If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307. The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C. § 1154 (a) (West 2014).

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307  (a)(6) are met. 38 C.F.R. § 3.309 (e) (2017). 

A veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a). The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 

A veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 

The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: Chloracne or other acne form disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307  (d) are also satisfied. 38 C.F.R. § 3.309 (e). 

The diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. 
 § 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran has asserted that during his military service he was exposed to herbicides. As noted above, the Veteran had military service from November 1948 to May 1952. Here, the Veteran's active military service falls outside the periods for which presumptions of herbicide exposure would be conceded. As such, it is not presumed that he had exposure to herbicides during his military service and such exposure is not otherwise shown.

While the Veteran's claimed diabetes does not warrant presumptive service connection based on herbicide exposure, the Board will now discuss whether the service connection is warranted under direct causation.

The Veteran's STRs were destroyed in the July 1973 fire at the National Personnel Record Center (NPRC). Thus, the claims file is absent of any in-service treatment pertaining to the Veteran's claimed diabetes. (See July 2011 VA memorandum). However, the claims folder reflects the earliest clinical diagnosis of diabetes is in 2003, more than 50 years after separation from service. (See September 2007 VA medical letter and May 2011 VA medical examination). The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The evidence is against a finding that the Veteran had diabetes in service or that it manifested to degree of 10 percent disabling within one year from service separation. As noted above, there is no evidence of in-service treatment of diagnosis of diabetes. Additionally, the claims folder does not consist of a medical opinion causally relating the Veteran's diabetes with his military service. 

The Board notes that VA made attempts to obtain a medical examination and opinion in regard to the Veteran's claims on appeal. However, the Veteran refused to schedule an examination in regard to the issues currently on appeal. (See October 2017 VA Contract exam Request). VA's duty to assist is a two-way street, and the Veteran cannot wait passively in those situations where his assistance to VA is necessary. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Based on the above, the Board finds service connection for diabetes is not warranted.

The Board notes that the Veteran may sincerely believe that he has diabetes causally related to active service. However; the clinical evidence does not support such a finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexity of diabetes for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2017), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to service connection for right lower peripheral neuropathy, left lower peripheral neuropathy, right upper peripheral neuropathy, and left upper peripheral neuropathy, as secondary to diabetes mellitus, type II.

The Veteran asserts that he has peripheral neuropathy related to his diabetes mellitus.

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310 (a), (b).

As explained above, the preponderance of the evidence reflects that Veteran does not have diabetes mellitus, type II, etiologically related to his active military service or service connected disability. As such, the Veteran is not entitled to service connection for peripheral neuropathy on a secondary basis as the Veteran's diabetes mellitus is not service-connected.

The Veteran has also stated that his peripheral neuropathy began in service after surviving an explosion in Korea. (See Hearing Transcript page 28). However, in a May 2011 VA general examination, the Veteran explained that his peripheral neuropathy symptoms began only several years prior to the examination. Additionally, in a January 1984 VA examination when discussing the in-service explosion, the Veteran made no mention of peripheral neuropathy, tingling, numbness, or shaking in regard to his upper and lower extremities. 

Again, the Board notes that VA made attempts to obtain a medical examination and opinion in regard to the Veteran's claims on appeal. However, the Veteran refused to schedule an examination in regard to the issues currently on appeal. 

Based on the above, the Board finds service connection for right lower peripheral neuropathy, left lower peripheral neuropathy, right upper peripheral neuropathy, and left upper peripheral neuropathy is not warranted.

The Board notes that the Veteran may sincerely believe that he has peripheral neuropathy causally related to active service. However; the clinical evidence does not support such a finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexity of neuropathy for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2017), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to service connection for chronic cellulitis with venous stasis, as secondary to diabetes mellitus, type II

The Veteran asserts that he has chronic cellulitis with venous stasis related to his diabetes mellitus.

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury. 38 U.S.C. §§ 1110 , 1131; 38 C.F.R. § 3.310 (a), (b).

As explained above, the preponderance of the evidence reflects that Veteran does not have diabetes mellitus, type II, etiologically related to his active military service or service connected disability. As such, the Veteran is not entitled to service connection for chronic cellulitis with venous stasis on a secondary basis as the Veteran's diabetes mellitus is not service-connected.

The Veteran has also stated that his chronic cellulitis with venous stasis began in-service after surviving an explosion in Korea. (See Hearing Transcript page 30). However, in a January 1984 VA examination when discussing the in-service explosion, the Veteran made no mention of cellulitis. Additionally, the earliest clinical diagnosis of cellulitis is in 2003, more than 50 years after separation from service. (See September 2007 VA medical letter).

Again, the Board notes that VA made attempts to obtain a medical examination and opinion in regard to the Veteran's claims on appeal. However, the Veteran refused to schedule an examination in regard to the issues currently on appeal. 

Based on the above, the Board finds service connection for chronic cellulitis with venous stasis is not warranted.

The Board notes that the Veteran may sincerely believe that he has chronic cellulitis with venous stasis causally related to active service. However; the clinical evidence does not support such a finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexity of chronic cellulitis with venous stasis for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2017), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [Robert Brown, Jr., Attorney]
Department of Veterans Affairs


